Case: 19-12510    Date Filed: 01/13/2020   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 19-12510
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 1:06-cr-20791-FAM-8



UNITED STATES OF AMERICA,

                                                            Plaintiff - Appellee,

                                     versus

ORATIN PERTIL,

                                                        Defendant - Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                             (January 13, 2020)

Before WILSON, BRANCH, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 19-12510     Date Filed: 01/13/2020     Page: 2 of 3


      Oratin Pertil is a federal prisoner serving a 235-month prison sentence for

conspiracy to commit money laundering and money laundering, in violation of 18

U.S.C. § 1956(h) and § 1956(a)(1)(B)(i) and (2), respectively. Following the

passage of the First Step Act of 2018, Pertil moved the district court to reduce his

sentence pursuant to the Act. The district court dismissed Pertil’s motion without

explanation, and Pertil now appeals the denial of his motion. We affirm.

      Congress enacted the Fair Sentencing Act in 2010, which increased the drug

amounts triggering a statutory penalty of 5–40 years from 5 to 28 grams of crack

cocaine, and of 10 years to life from 50 to 280 or more grams of crack cocaine

under 21 U.S.C. § 841(b). See Fair Sentencing Act of 2010, Pub. L. No. 111-220,

124 Stat. 2372, § 2(a); 21 U.S.C. §§ 841(b)(1)(A)(iii), (B)(iii). In 2018, Congress

enacted the First Step Act, which makes the Fair Sentencing Act’s changes

retroactive. See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194,

§ 404. Under § 404(a), “the term ‘covered offense’ means a violation of a Federal

criminal statute, the statutory penalties for which were modified by . . . the Fair

Sentencing Act.” Id, § 404(a). Under § 404(b), a court “may . . . impose a reduced

sentence as if . . . the Fair Sentencing Act . . . were in effect at the time the covered

offense was committed.” Id. § 404(b).

      Pertil argues that he is eligible for relief under the First Step Act because of

the relationship of his convictions for money laundering to drug trafficking, which


                                            2
              Case: 19-12510      Date Filed: 01/13/2020   Page: 3 of 3


he alleges is covered by the Act. His argument fails as a matter of law. Pertil is

not eligible for a sentence reduction because the Fair Sentencing Act and the First

Step Act did not change the statutory penalties for money laundering and

conspiracy to commit money laundering. The alleged relationship between money

laundering and drug trafficking does not form a cognizable basis under the Act for

relief. Accordingly, we affirm.

      AFFIRMED.




                                          3